The Judges,
after hearing the arguments, were all of opinion, there were no grounds for a new trial. The doctrine of a sound price deserving a sound commodity, they observed, though a very wise and salutary one, had been bandied about in our courts more than any other. It had vibrated from the extreme of rigour on one hand, to the ex*384treme of laxity on the other ; and juries had in too many instances in the exercise of these powers, rendered contracts too precarious In this case, however, it appears, that the Judge who tried the cause, had left it to the sound discretion of the jury, who on their part again appear to have exercised it in a very proper manner, by holding the parties to their bargain. Many decisions have been made on this subject in our courts, and all on the same uniform principles ol law and justice, though often misapplied. The general tenor of them all, when well understood, had been to guard against fraud and circumvention, and those latent defects which neither party knew of. But none of them ever meant, or were designed to aid men in getting rid of contracts fairly made, under a full knowledge of all the circumstances, relating to the subject matter of such contract on both sides. Every man was free to make a contract, and free to refuse it, but when once made, he was bound by it, where there was no fraud, concealment or latent defect. It was the sound policy of the law to support and uphold contracts, and not to destroy or render them uncertain. Inadequacy of consideration, is not alone any ground for setting aside a contract solemnly entered into. The adequacy or inadequacy of consideration, in every contract, depends so much upon the different ideas of men, in relation to the objects of their contracts, and the views and purposes with which they are entered into, that there is no fixing any general standard or rule by which it can be settled ; for what one man might think a full and adequate consideration, another might think very inadequate, so that really it is so indefinite and uncertain in itself, that such a doctrine never could be reduced to practical use ; as every contract might be impeached, where any advantage is gained on one side or the other, which had not equally been acquired by the opposite party.
Rule for new trial discharged.
All the Judges present.